DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 3, 2020 has been entered.

Response to Amendment
This Office Action is in response to the Applicant’s amendment filed on October 22, 2020. Claims 1, 4, 8, 11, 20-22, 35, 37 and 38 have been amended. Claims 2, 3, 10, 12-19 and 24-29 have been cancelled. Claims 39-42 have been added.

Response to Arguments
Applicant’s arguments with respect to claims 1, 11, and 20-23 have been considered but are moot because the arguments do not apply to the references of Moore, Jr. et al. in view of Craig et al. and Sundholm in view of Craig et al. being used in the current rejection.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “coupling section” in claim 8 line 2 and claim 35 line 3 are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation “section” is not one of the non-structural generic placeholders listed in the MPEP 2181 and has sufficient structure to entirely perform the recited function “coupling”.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 11, 20-23, 30, 31, and 38-42 are rejected under 35 U.S.C. 103 as being unpatentable over Moore, Jr. et al. (US 6,024,175) in view of Sundholm (US 6,536,534 B1) and Craig et al. (US 5,836,397).
With regard to claim 1, Moore discloses a fire-suppression water-intake valve (Fig. 2), comprising a receptacle (at where insertion member 46, see Fig. 2) configured to receive a fire-suppression sprinkler head (14) including groves (threads, Col. 3 lines 15-16 and 26-27), the receptacle including an inner wall (Col. 3 lines 15-16); and a valve assembly (30) configured to close in response to removing the fire-suppression sprinkler head (14) from the receptacle (Fig.4), and to open in response to installing the fire-suppression sprinkler head (14) in the receptacle (Fig. 2).

Sundholm teaches a fire-suppression sprinkler (2), wherein the sprinkler is screwed in place by means of threads (21) formed in the channel (17) of the holder (Fig. 1). Instead of threads, some other means, e.g. bayonet connection or other quick-coupling means, can be used for fastening the sprinkler to the holder (Col. 4 lines 20-21). Hence, Sundholm explicitly teaches bayonet connection is an alternative fastener for means of threads.
Craig teaches a sprinkler system, which is from the same field of endeavor as the claimed invention comprising a receptacle (36) including a bayonet connection (38/48), wherein discontinuous protrusions (48) configured to engage a respective groove of the grooves (38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Moore, by replacing the threads coupler of Moore, with the bayonet connection (38/48) as taught by Craig with the supporting prior art to Sundholm, for the benefit of providing a quick connect/disconnect coupling for conventional fittings that are otherwise difficult to assemble and disassemble (Col. 5 lines 1-21). Furthermore, simple substitution of one known element (bayonet fastener) for another (thread fastener) to obtain predictable results is one of ordinary skill in the art (MPEP 2143 B).
With regard to claim 4, the device of Moore as modified by Craig discloses the invention as disclosed in the rejection of claim 1 above. Moore further discloses wherein the valve assembly includes: a sealing surface (42); and a sealing ring (40) configured to form a seal with the sealing surface (42) in response to removing the sprinkler head (14) from the receptacle (Fig. 4).
With regard to claim 11, Moore discloses a fire-suppression water-intake valve (Fig. 2), comprising a receptacle (at where insertion member 46, see Fig. 2) configured to receive a fire-suppression sprinkler head (14) including groves (threads, Col. 3 lines 15-16 and 26-27), the 
However, Moore does not disclose the inner wall, and protrusions protruding from the inner wall at approximately a same level and each of the discontinuous protrusions configured to engage a respective groove of the grooves of the fire-suppression sprinkler head.
Sundholm teaches a fire-suppression sprinkler (2), wherein the sprinkler is screwed in place by means of threads (21) formed in the channel (17) of the holder (Fig. 1). Instead of threads, some other means, e.g. bayonet connection or other quick-coupling means, can be used for fastening the sprinkler to the holder (Col. 4 lines 20-21). Hence, Sundholm explicitly teaches bayonet connection is an alternative fastener for means of threads.
Craig teaches a sprinkler system, which is from the same field of endeavor as the claimed invention comprising a receptacle (36) including a bayonet connection (38/48), wherein discontinuous protrusions (48) configured to engage a respective groove of the grooves (38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Moore, by replacing the threads coupler of Moore, with the bayonet connection (38/48) as taught by Craig with the supporting prior art to Sundholm, for the benefit of providing a quick connect/disconnect coupling for conventional fittings that are otherwise difficult to assemble and disassemble (Col. 5 lines 1-21). Furthermore, simple substitution of one known element (bayonet fastener) for another (thread fastener) to obtain predictable results is one of ordinary skill in the art (MPEP 2143 B).
With regard to claim 20, Moore discloses a fire-suppression sprinkler-head assembly (Fig. 2), comprising a fire-suppression sprinkler head (14) including groves (threads, Col. 3 lines 15-16 and 26-27), and a fire-suppression water-intake valve (30) having a receptacle (interior of 46) including an inner wall (Col. 3 lines 15-16); and configured to close in response to removing 
However, Moore does not disclose the inner wall, and discontinuous protrusions extending from the inner wall and each of the discontinuous protrusions configured to engage a respective groove of the grooves of the fire-suppression sprinkler head.
Sundholm teaches a fire-suppression sprinkler (2), wherein the sprinkler is screwed in place by means of threads (21) formed in the channel (17) of the holder (Fig. 1). Instead of threads, some other means, e.g. bayonet connection or other quick-coupling means, can be used for fastening the sprinkler to the holder (Col. 4 lines 20-21). Hence, Sundholm explicitly teaches bayonet connection is an alternative fastener for means of threads.
Craig teaches a sprinkler system, which is from the same field of endeavor as the claimed invention comprising a receptacle (36) including a bayonet connection (38/48), wherein discontinuous protrusions (48) configured to engage a respective groove of the grooves (38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Moore, by replacing the threads coupler of Moore, with the bayonet connection (38/48) as taught by Craig with the supporting prior art to Sundholm, for the benefit of providing a quick connect/disconnect coupling for conventional fittings that are otherwise difficult to assemble and disassemble (Col. 5 lines 1-21). Furthermore, simple substitution of one known element (bayonet fastener) for another (thread fastener) to obtain predictable results is one of ordinary skill in the art (MPEP 2143 B).
With regard to claim 21, Moore discloses a fire-suppression system (Fig. 2), comprising a fluid-distribution system (Fig. 1); and a fire-suppression sprinkler head assembly (Fig. 2) in fluid-communication with the fluid-distribution system (Fig. 1) and including a fire-suppression sprinkler head (14) including groves (threads, Col. 3 lines 15-16 and 26-27), and a fire-suppression water-intake valve (30) having a receptacle (interior of 46) including an inner wall (Col. 3 lines 15-16); and configured to close in response to removing the fire-suppression 
However, Moore does not disclose the inner wall, and protrusions extending from the inner wall at approximately a same level and each of the discontinuous protrusions configured to engage a respective groove of the grooves of the fire-suppression sprinkler head.
Sundholm teaches a fire-suppression sprinkler (2), wherein the sprinkler is screwed in place by means of threads (21) formed in the channel (17) of the holder (Fig. 1). Instead of threads, some other means, e.g. bayonet connection or other quick-coupling means, can be used for fastening the sprinkler to the holder (Col. 4 lines 20-21). Hence, Sundholm explicitly teaches bayonet connection is an alternative fastener for means of threads.
Craig teaches a sprinkler system, which is from the same field of endeavor as the claimed invention comprising a receptacle (36) including a bayonet connection (38/48), wherein discontinuous protrusions (48) configured to engage a respective groove of the grooves (38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Moore, by replacing the threads coupler of Moore, with the bayonet connection (38/48) as taught by Craig with the supporting prior art to Sundholm, for the benefit of providing a quick connect/disconnect coupling for conventional fittings that are otherwise difficult to assemble and disassemble (Col. 5 lines 1-21). Furthermore, simple substitution of one known element (bayonet fastener) for another (thread fastener) to obtain predictable results is one of ordinary skill in the art (MPEP 2143 B).
With regard to claim 22, Moore discloses a system, comprising a structure (Fig. 1); and a fire-suppression system (Fig. 2) disposed in the structure and including a fluid-distribution system (Fig. 1); and a fire-suppression sprinkler head assembly (Fig. 2) in fluid-communication with the fluid-distribution system (Fig. 1) and including a fire-suppression sprinkler head (14) including groves (threads, Col. 3 lines 15-16 and 26-27), and a fire-suppression water-intake valve (30) having a receptacle (interior of 46) including an inner wall (Col. 3 lines 15-16); and 
However, Moore does not disclose the inner wall, and discontinuous protrusions extending from the inner wall and each of the discontinuous protrusions configured to engage a respective groove of the grooves of the fire-suppression sprinkler head.
Sundholm teaches a fire-suppression sprinkler (2), wherein the sprinkler is screwed in place by means of threads (21) formed in the channel (17) of the holder (Fig. 1). Instead of threads, some other means, e.g. bayonet connection or other quick-coupling means, can be used for fastening the sprinkler to the holder (Col. 4 lines 20-21). Hence, Sundholm explicitly teaches bayonet connection is an alternative fastener for means of threads.
Craig teaches a sprinkler system, which is from the same field of endeavor as the claimed invention comprising a receptacle (36) including a bayonet connection (38/48), wherein discontinuous protrusions (48) configured to engage a respective groove of the grooves (38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Moore, by replacing the threads coupler of Moore, with the bayonet connection (38/48) as taught by Craig with the supporting prior art to Sundholm, for the benefit of providing a quick connect/disconnect coupling for conventional fittings that are otherwise difficult to assemble and disassemble (Col. 5 lines 1-21). Furthermore, simple substitution of one known element (bayonet fastener) for another (thread fastener) to obtain predictable results is one of ordinary skill in the art (MPEP 2143 B).
With regard to claim 23, the device of Moore as modified by Craig discloses the invention as disclosed in the rejection of claim 22 above. Moore further discloses the structure includes a building (Col. 1 line 18).

With regard to claim 31, the device of Moore as modified by Craig discloses the invention as disclosed in the rejection of claim 11 above. Moore further discloses wherein the valve assembly includes: a sealing surface (42); and a sealing ring (40) configured to form a seal with the sealing surface (42) in response to removing the sprinkler head (14) from the receptacle (Fig. 4).
With regard to claim 38, the device of Moore as modified by Craig discloses the invention as disclosed in the rejection of claim 20 above. Moore in view of Craig further discloses wherein each of the grooves (38 of Craig) of the fire-suppression sprinkler head (14 of Moore) includes: a respective guide section (38 of Craig) configured to engage a respective one of the protrusions (48 of Craig); and a respective hold section (characteristic of bayonet grooves of Craig) disposed at an end of the respective guide section (38 of Craig) and configured to engage the respective one of the protrusions (48 of Craig).
With regard to claim 39, the device of Moore as modified by Craig discloses the invention as disclosed in the rejection of claim 20 above. Moore further discloses wherein the fire-suppression sprinkler head (14) is configured to prevent fluid blow by while being inserted into the receptacle (Fig/ 2).
With regard to claim 40, the device of Moore as modified by Craig discloses the invention as disclosed in the rejection of claim 20 above. Moore further discloses wherein the fire-suppression sprinkler head (14) is configured to prevent fluid blow by while being removed from the receptacle (Fig. 4).
With regard to claim 41, the device of Moore as modified by Craig discloses the invention as disclosed in the rejection of claim 20 above. Moore further discloses wherein the fire-suppression sprinkler head (14) includes a seal (30 in conjunction with valve of sprinkler 
With regard to claim 42, the device of Moore as modified by Craig discloses the invention as disclosed in the rejection of claim 20 above. Moore further discloses wherein the fire-suppression sprinkler head (14) includes dual seals (30 in conjunction with valve of sprinkler head 14) configured to prevent fluid blow by while being inserted into, and while being removed from, the receptacle (Figs. 2 and 4).

Claims 8, 9, 35, 36, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of Craig as applied to claims 1 and 11 above, and further in view of Walcome (US 6,394,132 B1).
With regard to claims 8 and 35, the device of Moore as modified by Craig discloses the invention as disclosed in the rejection of claims 1 and 11 above respectively. Moore further discloses comprising: a coupling section (12); a receptacle section (34) configured for coupling to the coupling section (12, see Fig. 2) and including the receptacle (interior of 46) and a sealing surface (42); and a valve assembly (30) configured for disposition inside of the coupling section (12) and the receptacle section (34), including a plunger (50), a second sealing ring (40) configured for disposition around the plunger (50), and a spring (44) configured to urge the plunger (50) and the second sealing ring (5) toward the sealing surface (42, Fig. 4).
However, Moore does not disclose a first sealing ring configured for disposition between overlapping sides of the coupling section and the receptacle section.
Walcome teaches a coupling section (300); a receptacle section (100) configured for coupling to the coupling section (300, see Fig. 3) and including the receptacle (interior of 100) and a sealing surface (at 280, see Fig. 3), a first sealing ring (180) configured for disposition between overlapping sides of the coupling section (300) and the receptacle section (100).

With regard to claims 9 and 36, the device of Moore as modified by Craig and Walcome discloses the invention as disclosed in the rejection of claims 8 and 35 above respectively. However, Moore does not disclose that wherein the coupling section includes first threads; and the receptacle section includes second threads configured to engage the first threads.
Walcome further teaches wherein the coupling section (300) includes first threads (Fig. 3); and the receptacle section (100) includes second threads (Fig. 3) configured to engage the first threads (Claim 9, para. e).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Moore, by incorporating the first and second threads as taught by Walcome disposed between overlapping sides of the coupling section (12) and the receptacle section (34) of Moore, for the benefit of ensuring a fluid tight seal between the coupling section the receptacle section and providing a quick connect/disconnect coupling for conventional fittings that are otherwise difficult to assemble and disassemble.
With regard to claim 37, the device of Moore as modified by Craig discloses the invention as disclosed in the rejection of claim 1 above. Moore further discloses comprising: a coupling section (12); a receptacle section (34) configured for coupling to the coupling section (12, see Fig. 2) and including the receptacle (interior of 46) and a sealing surface (42); and a valve assembly (30) configured for disposition inside of the coupling section (12) and the receptacle section (34), including a plunger (50), and a spring (44) configured to urge the plunger (50) toward the sealing surface (42, Fig. 4).

Walcome teaches a coupling section (300); a receptacle section (100) configured for coupling to the coupling section (300, see Fig. 3) and including the receptacle (interior of 100) and a sealing surface (engaging with 280, see Fig. 3), a first O-ring (180) configured for disposition between overlapping sides of the coupling section (300) and the receptacle section (100) and a second O-ring (280) configured for disposition around the plunger (200, Fig. 3) and a spring (350) configured to urge the plunger (200) and the second sealing ring (280) toward the sealing surface (Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Moore, by incorporating the first O-ring (180) as taught by Walcome disposed between overlapping sides of the coupling section (12) and the receptacle section (34) of Moore and incorporating the second O-ring (280) at taught by Walcome disposed around the plunger of Moore, for the benefit of ensuring a fluid tight seal between the coupling section the receptacle section.

Claims 1, 5, 7, 11, 32, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Sundholm (US 6,536,534 B1) in view of Craig et al. (US 5,836,397).
With regard to claim 1, Sundholm discloses a fire-suppression water-intake valve (Fig. 1), comprising a receptacle (17, see Fig. 2) configured to receive a fire-suppression sprinkler head (2) including groves (threads, 20), the receptacle including an inner wall (Fig. 2); and a valve assembly (12) configured to close in response to removing the fire-suppression sprinkler head (2) from the receptacle (Fig. 2), and to open in response to installing the fire-suppression sprinkler head (2) in the receptacle (Fig. 3).

However, Sundholm does not explicitly disclose the inner wall of the receptacle including discontinuous protrusions, protruding from the inner wall and each configured to engage a respective groove of the fire-suppression sprinkler head.
Craig teaches a sprinkler system, which is from the same field of endeavor as the claimed invention comprising a receptacle (36) including a bayonet connection (38/48), wherein discontinuous protrusions (48) configured to engage a respective groove of the grooves (38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Moore, by replacing the threads coupler of Moore, with the bayonet connection (38/48) as taught by Craig with the supporting prior art to Sundholm, for the benefit of providing a quick connect/disconnect coupling for conventional fittings that are otherwise difficult to assemble and disassemble (Col. 5 lines 1-21). Furthermore, simple substitution of one known element (bayonet fastener) for another (thread fastener) to obtain predictable results is one of ordinary skill in the art (MPEP 2143 B).
With regard to claim 5, the device of Sundholm as modified by Craig discloses the invention as disclosed in the rejection of claim 1 above. Sundholm further discloses the valve assembly (12) includes: a sealing surface (14a); a sealing ring (13a), a plunger (body of valve 12) configured to urge the sealing ring (13a) against the sealing surface (14a) in response to pressure from a fluid in a fire-suppression system (claim 3).
With regard to claim 7, the device of Sundholm as modified by Craig discloses the invention as disclosed in the rejection of claim 5 above. 
However, the first embodiment of Sundholm does not disclose a spring; and wherein the plunger is configured to urge the sealing ring against the sealing surface in response to the spring.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first embodiment of Sundholm, by incorporating the spring (30‘) as taught by the second embodiment of Sundholm connected the tapering valve (12) of Sundholm, for the benefit of providing an extra biasing force to keeping the valve element in the closed position, when the sprinkler is not mounted and the fluid pressure is insufficient to close the valve element.
With regard to claim 11, Sundholm discloses a fire-suppression water-intake valve (Fig. 1), comprising a receptacle (17, see Fig. 2) configured to receive a fire-suppression sprinkler head (2) including groves (threads, 20), the receptacle including an inner wall (Fig. 2); and a valve assembly (12) configured to close in response to an absence of a fire-suppression sprinkler head (2) from the receptacle (Fig. 2), and to open in response to a presence of a fire-suppression sprinkler head (2) in the receptacle (Fig. 3).
Sundholm further discloses a bayonet connector (Col. 4 lines 20) as an alternative for threads or other quick-coupling means.
However, Sundholm does not disclose the inner wall, and protrusions protruding from the inner wall at approximately a same level and each configured to engage a respective groove of the fire-suppression sprinkler head.
Craig teaches a sprinkler system, which is from the same field of endeavor as the claimed invention comprising a receptacle (36) including a bayonet connection (38/48), wherein discontinuous protrusions (48) configured to engage a respective groove of the grooves (38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Moore, by replacing the threads coupler of Moore, with the bayonet connection (38/48) as taught by Craig with the supporting prior art to 
With regard to claim 32, the device of Sundholm as modified by Craig discloses the invention as disclosed in the rejection of claim 11 above. Sundholm further discloses the valve assembly (12) includes: a sealing surface (14a); a sealing ring (13a), a plunger (body of valve 12) configured to urge the sealing ring (13a) against the sealing surface (14a) in response to pressure from a fluid in a fire-suppression system (claim 3).
With regard to claim 34, the device of Sundholm as modified by Craig discloses the invention as disclosed in the rejection of claim 32 above. 
However, the first embodiment of Sundholm does not disclose a spring; and wherein the plunger is configured to urge the sealing ring against the sealing surface in response to the spring.
The second embodiment (Figs. 7-9) of Sundholm further discloses a spring (30’); and wherein the plunger (12’) is configured to urge the sealing ring (14a’) against the sealing surface (surface of 12’) in response to the spring (30’).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first embodiment of Sundholm, by incorporating the spring (30‘) as taught by the second embodiment of Sundholm connected the tapering valve (12) of Sundholm, for the benefit of providing an extra biasing force to keeping the valve element in the closed position, when the sprinkler is not mounted and the fluid pressure is insufficient to close the valve element.
Claims 6 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Sundholm in view of Craig as applied to claims 5 and 32 above, and further in view of Briscoe et al. (US 2017/0326391 A1).

Briscoe teaches a fire suppression system comprising a plunger (32) includes an O-ring (34) disposed over the plunger (32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sundholm, by incorporating the O-ring (34) as taught by Briscoe disposed over the plunger (12) of Sundholm, for the benefit of ensuring a fluid tight seal about the elongated plunger member (Para. [0071]).
 With regard to claim 33, the device of Sundholm as modified by Craig discloses the invention as disclosed in the rejection of claim 5 above. However, Sundholm does not disclose wherein the sealing ring includes an O-ring disposed over the plunger.
Briscoe teaches a fire suppression system comprising a plunger (32) includes an O-ring (34) disposed over the plunger (32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sundholm, by incorporating the O-ring (34) as taught by Briscoe disposed over the plunger (12) of Sundholm, for the benefit of ensuring a fluid tight seal about the elongated plunger member (Para. [0071]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163.  The examiner can normally be reached on Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752